Judgments of Appellate Division and Special Term modified so as to require the plaintiffs to repay to the defendant Loren J. Lamphere, receiver, only the sum of $7,500, as of the date of the judgment of the Special Term, less the amount due on the bond and mortgage executed by the defendant corporation to Reuben W. Wright for the sum of $2,000, and interest; and in case the plaintiffs fail to make such payment the said receiver may have execution therefor and the defendant Reuben W. Wright may enforce his mortgage as a lien on the premises by a foreclosure thereof; and as so modified judgments affirmed, without costs in this court to either party; no opinion.
Concur: CULLEN, Ch. J., GRAY, WERNER, HISCOCK, COLLIN, CUDDEBACK and MILLER, JJ.